Citation Nr: 0735263	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from June 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Here, although the RO obtained a November 2005 VA 
examination, the nexus opinion provided was unclear and does 
not provide a basis for appellate resolution of this appeal.  
Accordingly, remand is required.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that when the medical evidence 
of record is insufficient or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must request an opinion from 
the same VA examiner who conducted the 
November 2005 examination.  The examiner 
must, upon a review of the claims file, 
opine whether the veteran's current low 
back disability is due to active military 
service, to include the veteran's 
inservice complaints of back pain, 
inservice notations of a possible crack in 
the distal coccyx, and inservice notation 
of a knot on the veteran's spine.  If the 
examiner determines that a new examination 
is required, one must be conducted.  If 
the same examiner is not available, the RO 
must afford the veteran a new 
comprehensive examination to determine the 
nature and etiology of any low back 
disability found.  All pertinent 
symptomatology and findings must be 
reported in detail. All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran currently has any low 
back disability, and if so, whether any 
currently diagnosed low back disability is 
related to active military service, to 
include the veteran's inservice complaints 
of back pain, inservice notation of a 
possible crack in the distal coccyx, and 
inservice notation of a knot on the 
veteran's spine.  A complete rationale for 
any opinion expressed must be included in 
the examination report.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


